
	
		II
		110th CONGRESS
		1st Session
		S. 824
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend Public Law 106–348 to extend the authorization
		  for establishing a memorial in the District of Columbia or its environs to
		  honor veterans who became disabled while serving in the Armed Forces of the
		  United States.
	
	
		1.Extension of authority for
			 establishing disabled veterans memorialPublic Law 106–348 is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 The establishment and inserting Except as provided in
			 subsection (e), the establishment; and
				(B)by striking
			 the Commemorative Works Act (40 U.S.C. 1001 et seq.) and
			 inserting chapter 89 of title 40, United States Code;
				(2)in
			 subsection (d)—
				(A)by striking
			 section 8(b) of the Commemorative Works Act (40 U.S.C.
			 1008(b)) and inserting section 8906 of title 40,
			 United States Code;
				(B)by striking
			 or upon expiration of the authority for the memorial under section 10(b)
			 of such Act (40
			 U.S.C. 1010(b)),; and
				(C)by striking
			 section 8(b)(1) of such Act (40 U.S.C. 1008(b)(1) and
			 inserting 8906(b)(2) or (3) of such title; and
				(3)by adding at the
			 end the following new subsection:
				
					(e)Termination of
				authorityNotwithstanding
				section
				8903(e) of title 40, United States Code, the authority to
				establish a memorial under this section shall expire on October 24,
				2015.
					.
			
